By the Court.
The complaint against the defendant is for keeping, on January 5, 1883, intoxicating liquors, with intent to sell the same contrary to law. The fact that a police officer, who was a witness for the government, served a search-warrant and made a complaint against one Heffernan for illegally keeping liquors in the same place, ten days or a fortnight before said January 5, is not competent as substantive evidence upon the issue whether the defendant illegally kept liquors for sale, as alleged in the complaint. At the most, it tends to show that the officer did not then suppose that the defendant was the keeper of the place. This is mere hearsay, and is inadmissible.
The evidence was not offered to contradict the police officer, and the bill of exceptions does not show that it would contradict any of his testimony on this trial.

Exceptions overruled.